Ames, J.
In ascertaining what are fixtures, the object, the effect and the mode of annexation are to be considered. Me*82Laughlin v. Nash, 14 Allen, 136. The question between these parties is governed by the rules which apply to the case of mortgagor and mortgagee; the defendant claiming the contested property by virtue of a mortgage of the real estate, and the plaintiffs under an earlier conveyance from the mortgagor, in which the machinery is described as personal property. The report finds that, before either of the mortgages under which the parties respectively claim was made, the mortgagors owned a machine shop which they were occupying for manufacturing purposes, and were also owners of the machinery described in the report. It appears also that all the machinery had been placed by them in position, before the defendant’s title accrued. Under such circumstances, and inasmuch as the report finds that the mortgage under which the plaintiffs claim was given in contemplation that all the machinery should be set up and fastened to the building as described in the report, we think that whatever the mortgagors annexed to the freehold, for the more convenient use and improvement of the premises, must pass by the mortgage of the real estate. Winslow v. Merchants’ Insurance Co. 4 Met. 306. Articles placed in a mill by the owner to carry out the obvious purpose for which it was erected, and adapted to that purpose, are generally part of the realty, notwithstanding the fact that they could be removed and used elsewhere. Parsons v. Copeland, 38 Maine, 537. In a building erected as a factory, the steam works relied upon to furnish the motive power, and the works to be driven by it, are essential parts of the factory, adapted to be used in it and with it, and would pass with it by a conveyance of the real estate. Winslow v. Merchants’ Insurance Co. 4 Met. 306.
By this rule the large punch, the three polishing frames, the three vibrators, the polisher, the fan-blower, and the pulleys, shafting and hangers, appear from the auditor’s report to have been annexed to the freehold and specially adapted to be used in connection with it. They therefore became part of the machine shop, and could not be severed from it without the defendant’s consent. The two small punches, although not so firmly attached to the building, appear to us to fall within the same rule. The wheels belonging to the polishing frames come somewhat near to *83the dividing line, but as they are understood to be essential parts of the polishing machines, they must be governed by the same role.
But the lathes fastened to a bench by screws, and operated by a foot movement; the five grindstones resting upon frames standing upon the floor; the rattler and frame, the tack machines, the slitter, the anvils, the vises, the lathes, and the portable forge, are none of them fixtures in any sense of the word. For the value of these articles, to be determined by an assessor,

The plaintiffs are entitled to judgment.